Barnard, P. J.
The facts on this appeal are so entirely similar to those in the case of the Phoenix Iron Company against the same vessels decided at this term, that a new trial must be granted for the same reason. The averments are different, and the dates of the notes and the time of maturity, but.it was proven that when the notes were sent, the firm of Ward, Stanton & Co. was insolvent; that it ■had no hope of paying the notes; that the vessels had been sold by the firm before the last two notes were given; that the purchase was made without any term of credit, and the notes suspended the lien which the vendor had under-chapter 482, Laws of 1862.
This, with the proof tending to show that the firm claimed to be able to pay its debts, and with the findings of the judge that it knew that it was not able to do so, furnish sufficient evidence of fraud to avoid the suspension of the lien procured thereby, or attempted to be procured thereby.
New trial granted, costs to abide event.
Pratt, J., concurs. _